DETAILED ACTION
1.	This office action is a response to amendments submitted on 05/19/2022. Applicant's arguments filed on  with respect to the claims have been considered but they are not persuasive.
See response to applicants’ arguments at the end of the action.
2. 	Claims 1, 3-7, 9, 11, 13 and 15 are presented for examination.
Claim Rejections – 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20160176313 A1) in view of SHIZU (US 20160169755 A1).
In regards to claim 1, LI shows (Figs. 1-5) a motor control device (as shown in Figs. 2 and 4) that controls a reluctance torque (Tr) motor (6), the motor control device comprising: 
a memory (i.e. ROM) storing a table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) in which a motor torque (i.e. implicitly as torque command is taken from torque command mapping table (35) in which a relationship between a rotation speed and a torque of the motor is defined) generated from the motor during operation (i.e. method data resulting from signal processing that change on the basis of an accelerator position signal that changes within a certain time, see Figs. 9A-8B. See also par. 60, wherein it is clear that ontrol module 33 receives the rotation angle of the rotor of the motor 6 from the rotation angle sensor 36 via the torque command mapping table adjustment module 38 and performs vector control) is stored in the memory according to each detected rotor rotation angle of a plurality of rotor rotation angles  of the motor with respect to a combination of an armature current command value and a current phase angle command value is entered into the table to obtain the amplitude and phase angle at which the motor torque is maximized for the armature current command value (abstract and pars. 16, 20, 59-62, 70-71.. i.e. The circuitry (29) receives a rotation angle of the motor (6) from the sensor (36) to perform control in accordance with the rotation angle of the rotor, the control being based on a torque command mapping table (35) in which a relationship between a rotation speed and a torque of the motor is defined); and
a processor (within motor control unit 29) configured to: 
detect using a rotation angle sensor (rotation angle sensor 36) the rotor rotation angle of the motor (6); 
set, as a first setting portion (i.e. 21/29) that sets a motor torque command value (TORQUE CMD VALUE/SIGNED TORQUE CMD VALUE) that is a command value of the motor torque to be generated by the motor (6); and 
set, as a second setting portion (i.e. current command section 40), based on the table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5), the armature current command value (i.e. Ia or phase currents Id/Iq which represents phase currents) and the current phase angle command value (i.e. β) for configuring the motor to generate the motor torque (i.e. Iq) by means current CMD 40 and further input to the motor as Vq) in accordance with the motor torque command value set by the first setting portion (i.e. 21/29) at the detected rotation angle (pars. 61-62).
In regards to claim 2, LI shows (Figs. 1-5) further comprising: 
a rotation angle detecting means (36) that detects a rotor rotation angle of the motor (6); and wherein the table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) is that in which a motor torque generated from the motor is stored according to each rotor rotation angle with respect to a combination of an armature current command value and a current phase angle command value at which the motor torque is maximized for the armature current command value, and the second setting portion sets, based on the table, an armature current command value and a current phase angle command value for making the motor torque that is in accordance with the motor torque command value set by the first setting portion be generated from the motor at the detected rotor rotation angle detected by the rotation angle detecting means (see Figs. 5 and 6 and pars. 14-21, 23-24, 59-61, 71, 79, 81, 85).
Although LI implicitly discloses that the a memory (i.e. ROM) stores a table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) in which a motor torque (i.e. implicitly as torque command is taken from torque command mapping table 35 in which a relationship between a rotation speed and a torque of the motor” is define, Li does not explicitly (emphasis added) discloses storing a table in which a plurality of motor torques each generated from the motor is stored in the memory according to each detected rotor rotation angle of a plurality of rotor rotation angles.
However, SHIZU discloses (storing a table (i.e. memory 12) in which a plurality of motor torques each generated from the motor is stored in the memory according to each detected rotor rotation angle of a plurality of rotor rotation angles (i.e.  The torque calculating unit 9 multiplies the angular acceleration calculated in the angular acceleration calculating unit 8 by a known moment of inertia of the rotating shaft, to find a torque. ..Both an angle of rotation of the motor 2 to be measured detected by the encoder 6 and the torque calculated in the cogging torque calculating unit 7 are stored in the memory 12.Subsequent to this, whether or not the rotating shaft has made one full rotation is determined in step 12. Whether the one full rotation is made by the rotating shaft is determined based on whether a difference between the angle of rotation initially stored after cogging torque measurement is started and a present angle of rotation reaches or exceeds 360 degrees. When it is not determined that the rotating shaft has made one full rotation, operation moves back to step 11 to store both the angle of rotation of the motor 2 to be measured and the torque in the memory 12 again. These steps are repeated until the rotating shaft of the motor 2 to be measured makes one full rotation. Here, the cogging torque having any cycle can be measured. Although it is still preferable to measure the cogging torque for one full rotation of the rotating shaft, measurement may not necessarily be performed to obtain the cogging torque for the one full rotation, and measurement of the cogging torque may be performed, when a cogging torque cycle is known, for example, to obtain the cogging torque at least for an angle of rotation corresponding to a value obtained by dividing 360 degrees by the cogging torque cycle (see Fig. 1-2 and pars. 24-27).
Thus, given the teaching of SHIZU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of LI to store multiple torque values in advance on a memory or table to be implemented to control and set the motor control commands, consequently improving the system reliability and performance.

5.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20160176313 A1) in view of SHIZU (US 20160169755 A1) and further in view of Kezobo et al. (US 20140246999 A1)
In regards to claims 5 and 6, LI as modified by SHIZU does not show wherein the motor is a reluctance torque utilizing motor that includes two systems of stator coils,  the motor torque generated from the motor is stored with respect to a combination of a comprehensive armature current command value that encompasses  the two systems of stator coils and the current phase angle command value at which the motor torque is maximized for the comprehensive armature current command value is stored in the table, the processor is further configured to distribute in the second setting portion is arranged such that a comprehensive armature current command value set based on the table is distributed between the respective systems, and currents supplied to the stator coils of the respective systems are controlled based on the armature current command values distributed according to the systems and a current phase angle command value set by the second setting portion, and does not show wherein the control device is a control device that controls a reluctance torque utilizing motor that includes two systems of stator coils and further comprising: a torque command value distributing portion that distributes the motor torque command value set by the first setting portion between a motor torque command value for a first system and a motor torque command value for a second system; the table includes a table for the first system and a table for the second system, the second setting portion includes a first system command value setting portion that uses the table for the first system and the motor torque command value for the first system to set an armature current command value and a current phase angle command value for the first system and a second system command value setting portion that uses the table for the second system and the motor torque command value for the second system to set an armature current command value and a current phase angle command value for the second system, and a current supplied to the stator coil of the first system is controlled based on the armature current command value and the current phase angle command value for the first system and a current supplied to the stator coil of the second system is controlled based on the armature current command value and the current phase angle command value for the second system.
However, the fact that the system of LI is only a single system for a single set of coil does not preclude the system to work as a mirror for a two system and would not be novel to provide the system with a duplicate table to control the command values on the same manner as the single system.
Furthermore, Kezobo shows (Fig. 1) and discloses a motor control device for controlling a motor including plural sets of windings (15 and 16) and discloses the option that once a waveform of the torque current is determined, it is possible using the relationship of FIG. 10 to pre-prepare, as a table, unit-phase current commands for every rotation angle. In such a way, patterns of necessary unit-phase current commands may be prepared as a table in the unit-phase current command generating means 81 (see, FIG. 4). It is noted that, there is another way of not preparing the unit-phase current commands as a table. A similar effect is achieved also by such a configuration in which the torque-current waveform is prepared as a table and the relationship between the torque-current waveform and the unit-phase current command of FIG. 11 is prepared as a table, so that the given torque-current waveform is successively transformed to each unit-phase current command using the relationship of FIG. 10. 
Thus, given the teaching of Kezobo, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of LI to be intended for a dual or double fed motor having two coil system in order to provide an accurate control to separated coils for allowing variation in motor or generator speed and direction with an effective constant torque speed range that is twice synchronous speed for a given frequency of excitation , consequently improving the system reliability.
Allowable Subject Matter
6.	Claims 3-4 and 7, 9, 11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant's arguments filed on 05/19/2022 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations. 
In response to applicant’s argument regarding claim 1, that Li and Shizu, either alone or in combination, fail to disclose and would not have rendered obvious at least these features of independent claim 1 since Li fails to disclose the claimed memory storing a table in which a plurality of motor torques each generated from the motor during operation is stored in the memory according to each detected rotor rotation angle of a plurality of rotor rotation angles of the motor, the examiner respectfully disagrees.
 	Li discloses and shows a memory (i.e. ROM) storing a table (i.e. 46 within 29 at Fig. 2 and table 35 at Fig. 5) in which a motor torque (i.e. implicitly as torque command is taken from torque command mapping table (35) in which a relationship between a rotation speed and a torque of the motor is defined) generated from the motor during operation (i.e. method data resulting from signal processing that change on the basis of an accelerator position signal that changes within a certain time, see Figs. 9A-8B. See also par. 60, wherein it is clear that ontrol module 33 receives the rotation angle of the rotor of the motor 6 from the rotation angle sensor 36 via the torque command mapping table adjustment module 38 and performs vector control) is stored in the memory according to each detected rotor rotation angle of a plurality of rotor rotation angles  of the motor with respect to a combination of an armature current command value and a current phase angle command value is entered into the table to obtain the amplitude and phase angle at which the motor torque is maximized for the armature current command value (abstract and pars. 16, 20, 59-62, 70-71.. i.e. The circuitry (29) receives a rotation angle of the motor (6) from the sensor (36) to perform control in accordance with the rotation angle of the rotor, the control being based on a torque command mapping table (35) in which a relationship between a rotation speed and a torque of the motor is defined.
	Moreover, SHIZU also discloses the claimed features where, in step 11, both an angle of rotation of the motor 2 to be measured detected by the encoder 6 and the torque calculated in the cogging torque calculating unit 7 are stored in the memory 12. Then, in the situation when  it is not determined that the rotating shaft has made one full rotation, operation moves back to step 11 to store both the angle of rotation of the motor 2 to be measured and the torque in the memory 12 again, see pars. 24-28. Hence, it is clear that both prior arts execute data recompilation of rotation/angle from previous data (from table or memory fetching) to be employ to control the system. Thus, the examiner respectfully disagrees with applicant’s arguments and suggest to incorporate previous objected limitations to move the application in better condition.
Finally, examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)”. (Refer to Manual of Patent Examining Procedure, Eighth Edition Revision 8: July 2010). The Examiner still considers the prior-art of, each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by  the arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846